IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
HUl\/IAN RIGHTS DEFENSE CENTER,
Plaintiff, Case No.: 3:1'/'-cv-00381
v.

GREENE COUNTY, OHIO, et al.,

Defendants.

 

 

AGREED ORI)ER OF DISMISSAL
The parties hereby agree that this case has been settled and that all the issues and
controversies have been resolved to their mutual Satisfaction. The parties request the Court to
retain jurisdiction to enforce the terms of the settlement agreements under the authority of
Kokkonen v. Guara’r`an Li`fe lnsumnce Co. ofAmerr`ca, 511 U.S. 375 (1994).
IT IS HEREBY ORDERED:

l. The Court shall retain jurisdiction for the purpose of enforcing the terms of the settlement
agreements entered on November 29, 2017 and October ll, 2018 copies of which are
attached and incorporated by reference as if fully set forth herein, as authorized by law.

2. Except as provided in paragraph l above, this case is dismissed, With prejudice

f .71/7
SO ordered this _Z day of October, 2018.

ja

Sha`§n L. Ovington
United States Magistrate Judge

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ()HIO
WESTERN DIVISION
HUMAN RIGHTS DEFENSE CENTER,
Plaintiff, Case No.: 3:l7-cv-003Sl-TMR
v_

GREENE COUNTY, OHIO, er al.,

Defendants.

 

 

SE TLEMENTA REEM_ NT

THIS SETTLEMENT AGREEMENT (hereinafter referred to as the "Agreement”) as to
injunctive claims is made and entered into as of the date this Agreement is signed, by and among
the Defendants Sheriff Gene Fischer and Jail Administrator Kirk Keller in their individual and
official capacities_._ and the County of Greene on behalf of itself and all of its officers, directors
employees, former employees, agents, predecessors divisions, successors, administrators_, and
assigns (collectively “Defendants”)~ and l-luman Rights Defense Center (“HRDC"’ or “Plaintiff’)),
on behalf of itself and all of its officers_, directors, employees, former employees agents,
predecessors, divisions, successors, administrators, and assigns. Defendants and HRDC are
collectively referred to as “the Parties”.

I. Recitals

A. At all times relevant hereto, Defendant Gene Fischer was the Sheriff of Greene County,
Ohio, and Defendant Kirk Keller Was the Jail Administrator for the Greene County Jail ("Jail").

B. Defendant. Greene County. is an organized municipal corporation existing under the
laws of the State of Ohio.

C. At all times relevant hereto` the Human Rights Defense Center is a not-for-profit

charitable organization recognized under §501(c)(3) of the lnternal Revenue Code, incorporated

{01553160.000< /) l

in the state of Washington and with principal offices in Lake Worth, Florida. Through its
publishing project, HRDC publishes Prison Legal News, a monthly journal of corrections news
and analysis HRDC also publishes and/or distributes approximately fifty different softcover
books about the criminal justice system, legal reference books, and self-help books of interest to
prisoners. Further, l-lRDC sends other correspondence to prisoners in detention facilities,
including the Jail.

D. This Agreement addresses and resolves certain disputes arising from and relating to
allegations that Defendants violated HRDC’s First and Fourteenth Amendment rights related to
the handling or delivery of books, magazines and enveloped mail to prisoners housed at the Greene
County Jail, and the alleged lack of due process associated with Greene’s actions.

E. The Parties agree that Defendants denies any liability in this case. However, in order
to avoid the expense, delay, uncertainty, and burden of litigation, the Parties have agreed to a
settlement of the injunctive terms alleged in the Complaint filed in this action. This written
Agreement memorializes the terms of the settlement reached by Defendants and HRDC.

F. No Admission of Liability; No Admissibility. The Parties acknowledge that neither
this Agreement nor any consideration exchanged hereunder shall be regarded as an admission of
any fact, allegation, liability, or responsibility of any kind by either ofthe Parties for any purpose.
This Agreement shall not be admissible in any proceeding, except as is necessary in a proceeding
to enforce the terms of this Agreement or to establish or prove the defenses of payment, releases
accord and satisfaction, waiver, or estoppel, or as otherwise required by court order.

II. Injunctive Terms
G. Defendants agree that they shall not censor or otherwise fail to deliver the items
mailed to prisoners at the Greene County Jail (“Jail") by HRDC since July 2017, namely: a) copies

of the softcover book, the Habeas Cr`tebook: lrzeffecti've Ass:`stcmce of Counsel; b) informational

[01553160.000< /] 2

brochure packets detailing the publications offered by HRDC to prisoners -the packet contains a
brochure and subscription order fonn, a book list, and a published books brochure (each of which is a
single page); c) copies of the court opinion, Clement v. Calr`fornfa Departmem cf Correctz'cns, 364
F.3d 1148 (9th Cir, 2014); and d) the June - October 2017r issues of the magazine, Pri'son Legal
News. Defendants further agree that these materials did not and do not threaten any legitimate
penological interests ofthe Jail and will not be censored in the future.

H. For all mailings sent after the date of this Agreement, Defendants shall deliver, if
consistent with Defendants’ legitimate penological interests and express policy terms based thereon,
publications (r`.e., books, magazines, and newspapers) and other materials sent to prisoners at the Jail
from publishers, book clubs, bookstores, or established vendors or distributors It is agreed that
HRDC is a publisher and book distributor as contemplated by this Agreement. Defendants shall not
condition delivery of any publication on the recipient relinquishing ownership of said publication.
Further, Defendants shall not censor publications solely because it is in the form of a book, a
magazine or newspaper article unless the content of such material threatens the .lail"s legitimate
penological interests Additionally, Defendants shall not refuse to deliver materials sent by HRDC
because the item(s) were sent using stamps rather than metered postage, and/or had a mailing or
address label affixed to it. Finally, Defendants shall not refuse delivery of any issue(s) of PLN sent
by HRDC solely because it contains staples. Defendants may remove the staples before delivering
such issues to the intended prisoner-recipient

l. Defendants shall be allowed to institute reasonable limitations on the volume of
publications and/or or other correspondence a prisoner may have in his or her prison cell to further
the legitimate penological interests of the Jail.

J. Whenever authorities at the Jail refuse to deliver any publication or other

correspondence sent to a prisoner at the Jail for any reason, Jail personnel shall place into the mail

{01553160.Docx /} 3

written notice to the sender within three (3) business days ofmaking an initial mail rejection decision.
The notice shall include the name and address ofthe publisher as well as the name(s) ofthe intended
recipient(s), a description of the refused item of mail, a citation to the objectionable portion of the
publication or correspondence and a citation to the Jail rule conceming the way in which the
censored speech would threaten one of the defendants’ specific legitimate penological interestsl The
notice shall also inform the sender of their right to appeal the decision, and include the name and
address of the person to whom such appeals should be addressed and the date by which appeals must
be submitted The notice shall also be given to the intended prisoner~recipient of the mail. The
refused item(s) will be retained by the lail in accordance with the appeal process established by the
Jail. Additionally, the review process for the appeal shall include the sender’s and prisoner-
recipient"s right to have its appeal, if any, considered and resolved by a decision maker at the Jail
who did not participate in the original decision to refuse to deliver the publication or enveloped mail
in question. Any decision on the appeal shall be mailed to the sender and intended prisoner-recipient
within three (3) business days.

K. Defendants Gene Fischer and Kirk Keller, and their agents, assigns, employees
deputies, and successors will establish, implement, and enforce policies and procedures that will fully
effectuate the injunctive terms of this Agreement

L. lt is further agreed that within thirty (30) days ofthe date of filing of this Agreement,
Defendants will disseminate a copy to all employees of the Jail, as well as to all persons in custody
at the Jail1 and that the injunctive terms ofthis Agreement will be fully implemented by all .lail staff
personsl Further, a copy of this Agreement shall be posted on the Greene County Sheriff"s website`
shall be available to prisoners in the Jail’s library, and copies of this Agreement shall be posted in

the common areas of the lai| for a period of ninety (90) days after the date of entry of the Agreement

l01553160.DOCX /} 4

by the Court. Defendants’ counsel will furnish the Court and Plaintiff`s counsel with written
confirmation that Defendants have complied with the provisions of this paragraph

M. The bond requirement of Fed. R. Civ. P. 65(0}, if any, is waived

III. Reservation of Jurisdiction

N. The federal court shall retain jurisdiction over this Agreement The parties agree to
submit this Agreement to the Court for entry of an order retaining jurisdiction over the claims and
for enforcement of the provisions herein consistent with Kokkonen v. Guardr'an Lz`fe lnsnrance of
Amerfca, 511 U.S. 375, 114 S.Ct. 1673 (1994).

IV. Miscellaneous Provisions

O. Defendants and l-IRDC acknowledge and agree that they have been represented by
legal counsel with respect to the matters that are the subject of this Agreement and that they have
entered into this Agreement freely and voluntarily

P. The Parties agree that facsimile or PDF signatures are deemed to be originals and
that this Agreement may be executed in counterparts Upon signature ofthe Parties, this Agreement
shall be deemed executed, final, and binding.

Q. This Agreement sets forth the entire understanding between the Parties with respect
to the subject matter contained herein, and there are no representations warranties agreements
arrangements or undertakings oral or written, between or among the Parties hereto relating to the
subject matter of this Agreement which are not fully expressed herein. This Agreement supersedes
all prior negotiations representations statements or promises between the Parties, whether written
or oral, as to these matters

R. This Agreement shall be binding upon and inure to the benefit of Defendants and
HRDC, and their respective successors and assigns

S. The obligations imposed by this Agreement are severable. lf for any reason a part of

loisssiso.oocx /} 5

this Agreement is invalid or rrncnl`or'ccablc, that determination shall not affect the remainder ofthis
Agreement

T. The l’arries agree that this case concerns tire t"irsl and Fourteenth Arrrcnclnrcnt rights
of a prrblislrcr, and is therefore not o case concerning prison conditions as defined in the Prison
l.,itigzrtion Rcfor'r\r Act of 1996. 'l`lre i’arties also agree that the injunctive relief contained herein is
narrowly drnwrr, extends no further than necessary to correct thc harm to l'lRDC, and is l|rc least
intrusive means necessary to correct that har'nr.

U. Tlre Parties agree that tire public interest is served by the injunctive relief herein,
which protects the constitutional rights of publishers and other persons who correspond with
prisoners by mail, and the right of prisoners to send and receive rnail.

V. This Agreement and any of its provisions may be nmended, nrodilicd, or terminated
only by written agreement signed by l-lRlJC and Defendants Suelr written agreerncnt(s) shall be

effective only upon approval by tire Court.

tit

coral mrs Q~l atty uruavcrrrhcr-, 2017.

Stipnlnted rrml Agr'ecd to:

rt

H'UMAN Rl ii'S DEFENSE CEN'I`ER

  

By: 7 _ t

/,

."\¢»' _r '~`\ -t¢r
rare z,.s_l;t&s_;§;;_____l“ 'll § 1

___\\_l_dlr_t-_____ _

COUN'I'V OF GREENE

Hr,: _ _,_,,,._.___
GREENE CCUNTY SHER|FF`S OFFlCE
't`itlc: _,__ __ _GEME FtSC|jER, SHER|FF
` 120 E trialn S|.
tJ:rre.- " _ Xenla, OH 45385

term rso.uotx /j 5

_¢_~')_ --'/

[l‘LAtNTIFF'S AT.'I;Q§NE §')|#Approverl ns to form only

By:

Dnle: 4// /:__

 

11)1:1"1- NPA. 1ry A'r 'ro

7&\}8){4\;)1110 ~¢l ns lo foran only

l 1

k
_,L'_‘:*:'}‘/ -’

  

tort.ssrt'»o.nocx r') 7

